Exhibit 10.29

October 21, 2009

Dear Bob:

We are pleased you have agreed to accept the position of Acting Chief Executive
Officer of Extreme Networks, Inc. (the “Company”) reporting to the Board. This
letter is to confirm certain additional terms in connection with your acceptance
of such position.

The Compensation Committee has approved the offer to you of an option to acquire
one hundred thousand (100,000) shares of Common Stock. The grant is subject to
formal approval of the Compensation Committee. Generally, grants are reviewed
for approval once a quarter, and are awarded at an exercise price equal to the
closing price of the Company’s Common Stock on the second business day after we
publicly announce our financial results for the quarter. The right to acquire
these shares will vest in full on the date 18 months from October 21, 2009, the
date your service as Acting CEO commences. Except as otherwise noted in this
letter, all vesting and rights to exercise under any Options offered hereunder
will also be subject to your continued employment with the Company at the time
of vesting. Your equity awards are also subject to the terms of our Executive
Change in Control Severance Plan.

The Compensation Committee has also approved a severance arrangement applicable
under the following terms. In the event that you are terminated other than for
cause by the Company at any time within twelve months after a permanent (i.e.,
non “Acting”) CEO is appointed by the Board, the Company will (i) pay you the
equivalent of twelve (12) months of base salary in a lump sum on the first
payroll date occurring sixty (60) days after your separation from service,
(ii) accelerate the vesting of any options then held by you by twelve months,
(iii) if it is not otherwise vested, accelerate the vesting of the 100,000 share
option described above, (iv) a pro rata portion of the annual bonus target under
the EIP for the fiscal year in which such termination occurs and (v) reimburse
you for Cobra coverage for 12 months. Termination for cause would include but is
not limited to, incidences of fraud or commission of a felony, failure to attend
work on a regular basis, a material breach of the Company’s policies or failure
to follow a specific written instruction from the President, CEO or the Board of
Directors. You agree that as a condition to receiving such payment, you will
sign a release of claims which will become effective in accordance with its
terms no later than sixty (60) days after your separation from service.

The parties intend for this letter either to satisfy the requirements of
Section 409A of the Internal Revenue Code (“Section 409A”) or to be exempt from
the application of Section 409A, and this letter shall be construed and
interpreted accordingly. If this letter either fails to satisfy the requirements
of Section 409A or is not exempt from the application of Section 409A, then the
parties hereby agree to amend or to clarify this letter in a timely manner so
that this Letter either satisfies the requirements of Section 409A or is exempt
from the application of Section 409A. Notwithstanding any provision in this
letter to the contrary, in the event you are a “specified employee” as defined
in Section 409A, any severance benefits, or other amounts payable under this
letter, that would be subject to the special rule regarding payments to
“specified employees” under Section 409A(a)(2)(B) shall be delayed by six months
such that the first payment is made no earlier than the first date of the
seventh month following the date of your separation from service (or the date of
your death, if earlier).

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return to Extreme Networks at 3585 Monroe
Street, Santa Clara, CA 95051.

This agreement cannot be modified or amended except by a subsequent written
agreement signed by you and the Company; provided, however, that the Company
may, in its sole discretion, elect to modify your title, compensation, duties,
or benefits without any further agreement from you.

 

Sincerely,

/s/    CHARLES CARINALLI        

Charles Carinalli, Lead Director

EXTREME NETWORKS INC.